DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites the limitation "the second optical state" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is assumed claim 8 should depend on claim 6, which recites “a second optical state”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao, US-20140071539.
In regards to claim 1 and the associated method claim 19, Gao discloses a display system (Par. 0002 optical see-through head-mounted display) comprising: an image source (Fig. 2, 205 micro-display; Par. 0018 multiple focal planes) to generate one or more image information for one or more focal distances (Fig. 2, 205 micro-display; Par. 0018 multiple focal planes), respectively; a first optics (Fig. 2, 210 coupling lens) arranged on the optical path between an image entry surface (Fig. 2, 230 refractive surface portion) and the image source (Fig. 2, 205 micro-display; Par. 0018 multiple focal planes), wherein the first optics (Fig. 2, 210 coupling lens) is arranged to direct one or more image information towards the image entry surface (Fig. 2, 230 refractive surface portion) and an optical image deflector unit (Fig. 2, 200 waveguide prism) comprising: a first surface (Fig. 2, 215) and a second surface (Fig. 2, 225), wherein the second surface (Fig. 2, 225) is opposite to the first surface (Fig. 2, 215), the first surface (Fig. 2, 215) arranged to reflect the directed one or more image information towards a semi-reflective outcoupling surface (Fig. 2, R3; Par. 0056 R3 semi-reflective), wherein an angle of incidence between the directed one or more image information and the first surface (Fig. 2, 215) is higher than a first angle, the semi-reflective outcoupling surface (Fig. 2, R3; Par. 0056 R3 semi-reflective) arranged between the first surface (Fig. 2, 215) and the second surface (Fig. 2, 225) to deflect the reflected one or more image information towards the first surface (Fig. 2, 215), wherein the angle of incidence between the deflected one or more image information and the first surface (Fig. 2, 215) is lower than the first angle, and the image entry surface (Fig. 2, 230 refractive surface portion) arranged on an optical path between the image source (Fig. 2, 205 micro-display; Par. 0018 multiple focal planes) and the semi-reflective outcoupling surface (Fig. 2, R3; Par. 0056 R3 semi-reflective).
In regards to claim 2, Gao discloses the image source (Fig. 2, 205 micro-display; Par. 0018 multiple focal planes) and the first optics (Fig. 2, 210 coupling lens) are configured to generate images with multiple focal distances (Par. 0018 multiple focal planes).
In regards to claim 3, Gao discloses the image source (Fig. 2, 205 micro-display; Par. 0018 multiple focal planes) is a multi-focal image source (Fig. 2, 205 micro-display; Par. 0018 multiple focal planes).
In regards to claim 9, Gao discloses the optical image deflector unit (Fig. 2, 200 waveguide prism) is a transparent optical image deflector unit (Fig. 2, 200 waveguide prism), which is transparent to visible part of the electromagnetic spectrum (Par. 0025 “optical waveguide prism 100 may be transparent).
In regards to claim 10, Gao discloses the optical image deflector unit (Fig. 2, 200 waveguide prism) has a geometry, which is configured to limit reflections of one or more image information from the first surface (Fig. 2, 215) to one reflection before reflecting from the semi-reflective outcoupling surface (Fig. 2, R3; Par. 0056 R3 semi-reflective; light reflects once off 215).
In regards to claim 11, Gao discloses at least one of the semi-reflective outcoupling surface (Fig. 2, R3; Par. 0056 R3 semi-reflective), the image entry surface (Fig. 2, 230 refractive surface portion), the first surface (Fig. 2, 215), the second surface (Fig. 2, 225) is selected from at least one of bi-conic surface an optical meta surface, a holographic optical element, a diffractive surface (Fig. 2, R3, 230 refractive surface portion, 215, and 225 are bi-conic).
In regards to claim 12, Gao discloses the first surface (Fig. 2, 215) and the second surface (Fig. 2, 225) have equal curvatures (Fig. 2, 215 and 225 have an equal curvature at a point).
In regards to claim 14, Gao discloses the first angle is a critical angle (Par. 0056 the reflections 225 and 215 satisfy the TIR condition).
In regards to claim 15, Gao discloses the angle of incidence which is higher than the first angle is between 45 and 85 degrees (Fig. 2; Par. 0056 the reflections 225 and 215 satisfy the TIR condition).
In regards to claim 16, Gao discloses the angle of incidence which is lower than the first angle is between 0 and 45 degrees (Fig. 2; Par. 0056 the reflections 225 and 215 satisfy the TIR condition).
In regards to claim 17, Gao discloses the first optics have a first focal length (Fig. 2, 210 coupling lens) and the image source (Fig. 2, 205 micro-display; Par. 0018 multiple focal planes) is arranged to be closer to the first optics (Fig. 2, 210 coupling lens) than the first focal length (Fig. 2).
In regards to claim 18, Gao discloses a head mounted display system comprising a display system according to claim 1 (Par. 0002 optical see-through head-mounted display).
In regards to claim 20, Gao discloses the one or more image information is reflected from the first surface (Fig. 2, 215) not more than one time before reaching the semi-reflective outcoupling surface (Fig. 2, R3; Par. 0056 R3 semi-reflective).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao, US-20140071539, in view of Wong, US-20150269779.
In regards to claim 4, Gao does not disclose expressly the multi-focal image source an orthogonal prism arrangement comprising of at least two self-emissive micro-displays arranged on a common optical axis.
	Wong discloses a head-mounted display system (Par. 0004) comprising a image source (Fig. 4) comprising: an orthogonal prism (Fig. 4, 260 dichroic mirror; Par. 0028) arrangement comprising of at least two self-emissive micro-displays arranged on a common optical axis (Fig. 4, 270, 280, and 290 blue, green, and red LED illumination system; Par. 0028).
Before the effective filing date of the claimed invention, it would have been obvious that the image source of Gao can be the configuration Wong discloses. The motivation for doing so would have been representing color with high saturation without a color filter (Wong Par. 0028).
Therefore, it would have been obvious to combine Wong with Gao to obtain the invention of claim 4.
Claims 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao, US-20140071539, in view of Welch, US-20150346495.
In regards to claim 5, Gao does not disclose expressly the multi-focal image source comprises an image generator comprising rear image projection unit and a multi-layer optical chip configured to define physical display planes, wherein the multi-layer optical chip comprises at least two display layers.
Wong discloses a multi-focal image source (Fig. 16 and 17, 1504 FSD; Par. 0160 FSD creating multiple focal planes) comprises an image generator comprising rear image projection unit (Fig. 16 and 17, 1504 FSD; Par. 0160 FSD creating multiple focal planes) and a multi-layer optical chip configured to define physical display planes (Fig. 16 and 17, 1520 stacked PDLCs; Par. 0158-0160 PDLC layers are physical display planes corresponding to different focal planes FSD creating multiple focal planes), wherein the multi-layer optical chip comprises at least two display layers (Par. 0159 the number of stacked PDLCs is the number of focal planes such as six).
Before the effective filing date of the claimed invention, it would have been obvious that the image source of Gao can be the configuration Welch discloses. The motivation for doing so would have been so the user perceives this as multiple focal planes being generated at the same time (Welch Par. 0160).
Therefore, it would have been obvious to combine Welch with Gao to obtain the invention of claim 5.
In regards to claim 6, Gao and Welch, as combined above, disclose the multi-layer optical chip is an array of electrically driven fast-switching optical diffusers having binary optical states: a first optical state comprising high light transmission, and a second optical state comprising high haze values (Welch Par. 0158 “Each PDLC layer has both a diffusive and transparent mode, which may be modulated by applying a voltage to the particular PDLC layer”).
In regards to claim 8, Gao and Welch, as combined above, disclose the image source (Fig. 2, 205 micro-display; Par. 0018 multiple focal planes) further comprises a driving and processing unit (Fig. 15 1502 imaging generating processor) communicably coupled to the optical chip and the image generator, wherein the driving and processing unit configured to: drive the layers of optical chip one by one in a sequential or non-sequential manner from the first optical state to the second optical state, to keep the selected layer of optical chip in the second optical state for a period of time equal or larger than 500 microseconds, and to follow a switching from the second optical state to the first optical state (Par. 0156-0164 driving each PDLC layer on and off for each focal plane, wherein a layer being on and displaying to a user during on time of a device would be larger than 500 microseconds).
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao, US-20140071539, and Welch, US-20150346495, as combined above in regards to claim 5, in further view of Zhuang, US-20090174918.


In regards to claim 7, Gao and Welch, do not disclose expressly thickness of the at least two display layers is in the range of 4-15 micrometres for each display layer and wherein the distance between each display layer is in the range of 80-450 micrometres.
Zhaung discloses a PDLC stack (Fig. 1, 105; Par. 0019), wherein the PDLC layers have a thickness of 5-10 micrometers (Par. 0050), with glass substrates (Par. 0050).
Before the effective filing date of the claimed invention, it would have been obvious that the PDLC stack of Gao and Welch can have a PDLC thickness as Zhuang discloses. The motivation for doing so would have been so the user perceives this as multiple focal planes being generated at the same time (Welch Par. 0160).
Gao, Welch, Zhuang do not disclose expressly the distance between each display layer is in the range of 80-450 micrometres.
However, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the glass substrates can be between 80-450 micrometers. The motivation for doing so would have been to provide rigidity between the PDLC layers.
Therefore, it would have been obvious to combine Zhuang with Gao and Welch to obtain the invention of claim 7.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao, US-20140071539, in view of Song, US-20020176173.
In regards to claim 13, Gao does not disclose expressly the optical image deflector unit has an index of refraction higher than 1.45.
Song disclose wearable display system (Par. 0003) with a waveguide having an index of refraction of 1.49 (Par. 0046).
Before the effective filing date of the claimed invention, it would have been obvious that the waveguide of Gao can have an index of refraction as Song discloses. The motivation for doing so would have been a waveguide for a wearable display system has a index of refraction of 1.49. (Song Par. 0046). 
Therefore, it would have been obvious to combine Song with Gao to obtain the invention of claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	5/13/22




/ALEXANDER EISEN/           Supervisory Patent Examiner, Art Unit 2622